Title: To George Washington from Peter Hog, 23 September 1755
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 23: Sept: 1755

I arrived here on the Sunday Evening which Majr Lewis can Inform you was using great dispatch for the badness of the Road. I send you Inclosed a return of the Men remaining at the fort, with a List of the Tentes tools Arms & Ammunition[.] You will observe the smal proportion of Each considering the

great distance from Supplies. The fort is Inclosed on the four sides but the Bastions are yet to finish[,] the Barracks to Build, & much timber to be Cutt down to Clear a space from the fort; the many parties sent out to Scour the Country has prevented Majr Lewis from doing this hitherto, and if the Indians continue to harass the Inhabitants parties must be sent out to protect them especially during the time of gathering their Corn, this will leave the fort very defenceless, as well as make it late in the Season before the fort is finished if the Company is not speedily Augmented or reinforced, as an Ensign will be appointed to the Company I Expect he will bring up his quota of Men to Compleat the Company agreable to the New Regulation. As the inhabitants on Green Briar, New Rivr and Holstens are all scattered from their plantations and have Left the best Crops of Corn in the Colony it will become a Settlement for the Indians during the Winter if more Companies are not Sent up to protect the farmers while they gather their Corn, and by Building forts on the two first of these Rivers Encourage them to Continue their Settlements, if this is not done I Expect that you will order a detachment of 20 or 30 under a Subaltern from another Company to Enable me to Send out parties without Leaving the fort Exposed to the Enemy, a Supply of Ammunition will Likewise be wanted as soon as it can possibly be sent As to provisions there is not any in the fort in case it Should be Besieged. There is no Salt to Cure any, or even to Season the fresh Meat till it Comes up from Fredericksburg. Majr Lewis has Engaged about 24 days provisions, but he has no money to Leave with me to purchase more, neither should I incline to take the trouble for a Sett of men who repay such Services with scandalous reflections, therefor I hope you will Send up some person to provide for the Company as it will be Impossible to keep the men in this remote place without Necessary & timeous Supplys: pray Let me know to whom I shall Apply very first Oppty as I shall be entirely at a Loss in this strange part of the Country, and must of Consequence Abandon the fort. Wishing you Success I am with Respect Sir Your Very hume Servt

Petr Hog



Another officer will likewise be necessary over & above the 3 belonging to the Company in order to hold a Court martial and punish the Delinquents without which I know it is impossible to keep up discipline on such Commands.


P:H:
